DETAILED ACTION

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 

Applicant has argued that, On page 7 of the Office Action, the Examiner contends that Bluche (paragraph [0065]) discloses the feature of combining probabilities of characters of claim 5 which is now canceled. In the rejection, the Examiner specifically asserts that the absence of probability is considered for characters having low probabilities. 8 
For instance, Bluche does not teach or suggest “wherein the processor is configured to combine an existence probability of a first character in a first vertical block of the plurality of vertical blocks, an absence probability of the first character in the first vertical block, an existence probability of a second character in a second vertical block of the plurality of vertical blocks, and an absence probability of the second character in the second vertical block  to calculate a plurality of probabilities in which at least one of the first and second characters is included in the text line region,” as recited in claim 1. 
AMENDMENT UNDER 37 C.F.R. @ 1.111 Attorney Docket No.: Q256577Appln. No.: 17/040,694Bluche describes the operation of determining a sequence of probability vectors yt corresponding to columns 1, 2, 3, W' of feature maps determined from image I. However, Bluche does not teach or suggest an existence probability of a first character in a vertical block and an absence probability of the first character in the same vertical block as claimed
Examiner’s Response: Bluche discloses using MDLSTM-RNN and to compute the sequence probability but he does not explicitly disclose that vertical blocks are used. However the use of vertical blocks here is considered to be inherent in the LSTM-RNN scanning procedure.  This is taught by Messina et al. (“Segmentation-free Handwritten Chinese Text Recognition with LSTM-RNN”), see p. 172 Section III A., “Our recognition system uses a Multi-Dimensional Long Short Term Memory Recurrent Neural Network (MDLSTMRNN) [17], [18] for modeling sequences of characters; this network is referred in the following as the "optical model". The input is an image of a text line that is scanned in four different directions [19], producing predictions for each character in the charset. The scanning procedure can be seen as dividing the image into regularly spaced "frames" (vertical slices of the input image). To each frame in the image, an output vector of probabilities is produced. Each element in the vector is associated to one of the characters in the charset.”
Also Fig. 2 of Messina is identical to Fig. 2 of Bluche which means they are using the same  MDLSTM-RNN architecture. Therefore Messina is used to show inherency and has not been added as additional reference in the rejection.
Furthermore, Bluche in ¶65 discloses, that the vector of probability includes language characters, symbols, and blank spaces, therefore the existence probability can be interpreted to be the individual probably of each of characters/symbols except for the blank space, and the absence probably can be interpreted to be the probably of only the blank space.
An additional relevant reference which is not currently used as part of the rejection is Bluche et al. (“The A2iA Arabic Handwritten Text Recognition System at the 

Applicant has argued that, In addition, Bluche does not teach or suggest "wherein the processor is configured to binarize a text region in the image and perform the image processing by correction processing with respect to the binarized text region, and wherein the correction processing includes at least one of removal of a slope and skeletonization with respect to the text region," as recited in claim 1. 
Examiner’s Response: An additional reference of Koshinaka (US Pat. No. 6,115,506) See 4:66-5:11 has been introduced to teach binarizing and correcting the slant of an image prior to OCR. 
While not currently part of the rejection another reference such as Govindaraju et al. (US Pat. No. 5,515,455) 1:65-67, could also potentially be used to teach skeletonizing prior to OCR.

Applicant has argued that, Further, Bluche does not teach or suggest "wherein the processor is further configured to calculate an average value of a standardized text height through the image processing and identify the each text line region of the plurality of text line regions by applying a horizontal line of the calculated average value of the standardized text height and two horizontal lines spaced apart from the horizontal line to each of the plurality of text line regions in the image,..." of claim 1.
Examiner’s Response: A new reference of Lu et al. (“Identification of Latin-based Languages through Character Stroke Categorization”) has been introduced to teach this new limitation.

Applicant has argued that, For instance, Perng does not teach or suggest the feature of identifying a function related to the recognized text and performing the identified function as recited in claim 1. 
On page 13 of the Office Action, the Examiner contends that Perng (paragraph [0028]) discloses the above-noted feature in rejecting claim 8 which is now canceled. 
 Paragraph [0028] of Perng discloses the feature of capturing and processing an image, and the feature of performing a related task/function if it matches stored information. However, the present invention performs the function related to a recognized text immediately without determining whether there is matching with stored information. Thus, there is a difference between the present invention and the cited reference. 
Examiner’s Response: The claim uses the word “comprising” meaning other steps may included that are not recited. These steps could include matching with stored information. Furthermore nowhere in the claim does it say that you cannot match to stored information. Additionally applicant’s specification also does not have support that rules out using matching to stored information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bluche (US Pub No. 2018/0005082 A1) in view of Bastien et al. (“The A2iA Multi-lingual Text Recognition System at the second Maurdor Evaluation”) in view of Koshinaka (US Pat. No. 6,115,506) in view of Perng et al. (US Pub. No. 2018/0146232 A1) and in further view of Lu et al. (“Identification of Latin-based Languages through Character Stroke Categorization”).
 Regarding claim 1, Bluche discloses, an electronic apparatus comprising: a storage configured to store (See Bluche ¶36, “The one or more memory units store instructions, such as instructions (in an example, software), to be executed by the one or more processors, and the techniques described herein are performed by the computing device in response to the one or more processors executing the instructions stored in the one or more memory units.”)
a training model of multi-dimensional long short- term memory (MDLSTM); (See Bluche ¶41, “The MDLSTM-RNN may be trained with a connectionist temporal classification (CTC) function. … In some embodiments, the MDLSTM-RNN may be trained along with the decoder unit 105.”)
and a processor configured to acquire an image including at least one of handwritten text and printed text, (See Bluche ¶34, “Image capturing device 90 may be configured to capture one or more images of text such as text in document 1.  Document 1 may be any type of a document including any type of data including images, printed text, and hand-written text.  Image capturing device 90 may be configured to transmit the one or more captured images to the system 100.”)

characters.  The subsequence of characters may be a line of characters in a given line in the image I.”)
recognize text included in identified each text line region based on the training model. (See Bluche ¶69-70, “Decoder unit 105 may be configured to determine a character based on the probability vector or a line or sequence of characters based on the sequence of probability vectors, and transmit the determined character or line or sequence of characters to display device 91. … Display device 91 may be configured to display the received characters or the line or sequence of characters as depicted by display 92.  Thus, display 92 displays the characters recognized by system 100 from image I.”)
wherein the processor is further configured to identify a text line region among the plurality of text line regions as a plurality of vertical blocks, and calculate a probability of a character estimated from each of the vertical blocks based on a pixel value of each of the plurality of vertical blocks. (See Bluche ¶65, “The sequence of probability vectors y.sub.t described above may be expressed as y.sub.t=y.sub.t.sup.(1), y.sub.t.sup.(2), y.sub.t.sup.(3), .  . . , y.sub.t.sup.(W'), where y.sub.t.sup.(1), y.sub.t.sup.(2), y.sub.t.sup.(3), .  . . , y.sub.t.sup.(W') are probability vectors corresponding to columns 1, 2, 3, W' of feature maps determined from image I, which, in turn, correspond to the corresponding columns of image I.”
Bluche discloses using MDLSTM-RNN and to compute the sequence probability but he does not explicitly disclose that vertical blocks are used. However the use of  The scanning procedure can be seen as dividing the image into regularly spaced "frames" (vertical slices of the input image). To each frame in the image, an output vector of probabilities is produced. Each element in the vector is associated to one of the characters in the charset.”
Also Fig. 2 of Messina is identical to Fig. 2 of Bluche which means they are using the same  MDLSTM-RNN architecture. Therefore this reference is used to show inherency and is not needed as additional reference.
wherein the processor is further configured to combine an existence probability of a first character in a first vertical block of the plurality of vertical blocks, an absence probability of the first character in the first vertical block, an existence probability of a second character in a second vertical block of the plurality of vertical blocks, and an absence probability of the second character in the second vertical block to calculate a plurality of probabilities in which at least one of the first and second characters are included in text line region.  (See Bluche ¶65 “Decoder unit 105 may determine the sequence of probability vectors y.sub.t according to the following equation:  y.sub.t=Decoder(s.sub.t, g.sub.t) .di-elect cons.[0,1].sup.W'.times.L+1 (6c) where 
Where the existence probability can apply to all the characters except for the blank space, and the absence probably can apply to only the blank space.)
Bluche discloses character recognition on a line but he does not disclose first segmenting the image into a plurality of lines regions.
However Bastien discloses, and a processor configured to acquire an image including at least one of handwritten text and printed text, identify each text line region of a plurality of text line regions in the image through image processing (See Bastien p. 297 Section III. “To apply the line segmentation algorithm, color and binary images were first converted to grayscale and rescaled to a resolution of 300 dots per inch (dpi). Then, two line detection algorithms were used to get the boxes corresponding to text lines.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the segmenting the handwriting image into multiple lines regions prior to OCR processing as suggested by Bastien to Bluche’s OCR processing of a handwritten line using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to be able independently perform OCR on each line without interference from a nearby line.
Bluche and Bastien disclose the above limitations but they fail to disclose the following limitations. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the preprocessing of binarization and slant correction as suggested by Koshinaka to Bluche and Bastien’s character recognition using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Koshinaka 1:19-21 is “in order to extract a stable feature from a character image and recognize the character correctly.” 
Bluche, Bastien, and Koshinaka disclose the above limitations but they fail to disclose the following limitations. 
However Perng discloses, and identify a function related to the recognized text and perform the identified function, (See Perng ¶28, “For text recognition, the captured text is processed by using OCR (optical character recognition).  The captured text is compared to information stored in the recognition data structure.  When a match occurs, the associated action or function is identified and executed.”)

Bluche, Bastien, Koshinaka, and Perng disclose the above limitations but they fail to disclose the following limitations. 
However Lu discloses, wherein the processor is further configured to calculate an average value of a standardized text height through the image processing and identify the each text line region of the plurality of text line regions by applying a horizontal line of the calculated average value of the standardized text height and two horizontal lines spaced apart from the horizontal line to each of the plurality of text line regions in the image, and 
wherein one line of the two horizontal lines has a first interval from the horizontal line in a first vertical direction, and the other line of the two horizontal line has a second interval from the horizontal line in a second vertical direction, the first vertical direction being opposite to the second vertical direction, and the first interval being a same as the second interval.  (See Lu Fig 1. Which shows the middle line which is located at the at the average height of the letters between the top line and bottom line. As disclosed in Lu p. 2 right column bottom line, the character x height is equal to “x height (distance between x line and base line of text).”, therefore the middle line is located by knowing 
The top line, middle line, and bottom line are therefore used to identify multiple text lines, whereby the top line and bottom line are equally space from the middle line.
This is further disclosed in Lu p. 1 Section 2.1, “Words and text lines need to be located first. We locate words and text lines through the analysis of the horizontal and vertical projection profiles. As Figure 1 shows, for Roman document images, the horizontal projection profile normally shows two peaks at the x line and base line positions. Besides, due to the inter-word blanks, there normally exist a number of zero-height sections in the vertical projection profile of text lines. Words and text lines can thus be located based on the peaks and the zero-height sections of the horizontal and vertical projection profiles. The middle line of text can also be located based on the detected x lines and base lines shown in Figure 1.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determining top lines, middle lines, and bottom lines in order to detect text lines as suggested by Lu to Bluche, Bastien, Koshinaka, and Perng’s character recognition using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately identify each line of text so that it can then be recognized.

Regarding claim 7, Bluche, Bastien, Koshinaka, Perng, and Lu disclose, the apparatus of claim 1, further comprising: a camera; (See Bluche ¶34, “Image capturing device 90 may be configured to capture one or more images of text such as text in 
and a display, wherein the image including at least one of the handwritten text and printed text refers to an image obtained by the camera or a handwritten image input on the display. (See Bluche ¶70, “Display device 91 may be configured to display the received characters or the line or sequence of characters as depicted by display 92.  Thus, display 92 displays the characters recognized by system 100 from image I.”)

Regarding claim 9, Bluche, Bastien, Koshinaka, Perng, and Lu disclose, a method of controlling an electronic apparatus storing a training model of a multi-dimensional long short-term memory (MDLSTM), the method comprising: acquiring an image including at least one of handwritten text and printed text; identifying each text line region of a plurality of text line regions in the image through image processing; recognizing text included in the identified each text line region based on the training model;  and identifying a function related to the recognized text and performing the identified function, wherein the recognizing the text comprises identifying a text ling region of the plurality of text line regions as a plurality of vertical blocks and calculating a probability of a character estimated from each of the plurality of vertical blocks based on a pixel value of each of the plurality of vertical blocks, wherein the calculating the probability comprises combining an existence probability of a first character in a first vertical block of the plurality of vertical blocks, an absence probability of the first character in the first vertical block, an existence probability of a second character in a 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bluche (US Pub No. 2018/0005082 A1) in view of Bastien et al. (“The A2iA Multi-lingual Text Recognition System at the second Maurdor Evaluation”) and in further view of Koshinaka (US Pat. No. 6,115,506) in view of Perng et al. (US Pub. No. 2018/0146232 A1) in view of Lu et al. (“Identification of Latin-based Languages through Character Stroke Categorization”) and in further view of Reffle et al. (US Pub. No. 2011/0229036 A1).
Regarding claim 6, Bluche, Bastien, Koshinaka, Perng, and Lu disclose the apparatus of claim 1, wherein the processor is configured to apply a token passing decoding to the plurality of calculated probabilities and acquire text recognized in the text line region. (Bluche ¶67, “Decoder unit 105 that may determine the sequence of probability vectors may provide, in one timestep, as an output of system 100, the transcription of a complete line in an image I.”)
	Bluche, Bastien, Koshinaka, Perng, and Lu disclose the above limitations but they fail to disclose the following limitations.
However Reffle disclose, to apply a preset language model to the plurality of calculated probabilities and acquire text recognized in the text line region.  (See Reffle ¶17, “The aim of text and error profiling according to the present invention is to find the OCR tokens output by the OCR and "guess" the correct word interpretation of each token in an automated way, and to subsequently derive a ranked list of historical patterns and recognition errors specific to the text of the input document based on the interpretation.  In practice, the "guess" will not always be correct, however, inexact and partial profiles may be used to derive models for the historical language used in the document and the OCR channel that help to optimise adaptive OCR or to improve post-correction of the OCR output.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using language models for character 

Regarding claim 14, Bluche, Bastien, Koshinaka, Perng, Lu, and Reffle disclose, the method of claim 9, wherein the recognizing the text comprises applying a token passing decoding and a preset language model to the plurality of calculated probabilities and acquiring text recognized in the text line region.  (See the rejection of claim 6 as it is equally applicable for claim 14 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662